Name: Commission Regulation (EC) No 2423/96 of 18 December 1996 amending Regulation (EEC) No 716/96 adopting exceptional support measures for the beef market in the United Kingdom
 Type: Regulation
 Subject Matter: means of agricultural production;  Europe;  trade policy;  European Union law;  food technology;  agricultural structures and production
 Date Published: nan

 19 . 12 . 96 fENl Official Journal of the European Communities No L 329/43 COMMISSION REGULATION (EC) No 2423/96 of 18 December 1996 amending Regulation (EEC) No 716/96 adopting exceptional support measures for the beef market in the United Kingdom THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION:Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Commission Regulation (EC) No 2222/96 (2), and in particular Article 23 thereof, Article 1 Article 2 of Regulation (EC) No 716/96 is amended as follows: 1 . The following paragraph is added after paragraph 2 : '3 . Should the purchase referred to in Article 1 ( 1 ) involve a castrated male bovine animal , payment of the full price referred to in paragraph 1 shall be condi ­ tional on no application for a deseasonalization premium as referred to in Article 4c of Regulation (EEC) No 805/68 having been made for the animal that was sold . The producer or his agent shall undertake to ensure that this premium is not sought for the animal in question . Should this undertaking not be given , the amount of the price to be paid in accordance with paragraph 1 for the animal in question shall be reduced by an amount equal to the applicable amount of the deseason ­ alization premium. Should an application for this premium be presented for this animal , the producer concerned shall be obliged to refund out of the price received for the animal an amount equal to the applicable deseasonalization premium. In these two cases, the rate of the Community contribution provided for in the second subparagraph of paragraph 1 shall be reduced by an amount equal to the ap ­ plicable deseasonalization premium.' 2 . Paragraph 3 becomes paragraph 4. Whereas Commission Regulation (EC) No 716/96 (3), as last amended by Regulation (EC) No 2149/96 (4), adopts exceptional support measures for the beef market in the United Kingdom; whereas the Regulation authorizes the United Kingdom authorities to purchase bovine animals over 30 months old for slaughter and destruction in accordance with the conditions laid down therein ; whereas these animals are slaughtered in particular on the basis of slaughter capacity and the age of the animal and not on the basis of a decision by the producer; whereas to encourage the slaughter of castrated male animals outside the annual 'off grass' period, Article 4c of Regulation (EEC) No 805/68 has introduced a deseasonalization premium for this type of animal with a view to preventing market disturbances and recourse to intervention in the Member States concerned; whereas the animals slaugh ­ tered under Regulation (EC) No 716/96 do not qualify for intervention nor present a risk to market equilibrium; whereas a mechanism should therefore be introduced to make animals purchased in accordance with Regulation (EC) No 716/96 ineligible for the deseasonalization premium; whereas, to this end, the full payment of the purchase price should be made subject to an undertaking by the producer or his agent not to seek the deseasonaliz ­ ation premium, an obligation should be introduced whereby an amount equal to the deseasonalization premium is refunded where an application has been made and provision should be made for a reduction in the purchase price equal to the amount of the premium if the above undertaking is not given ; whereas in cases where this reduction or refund mechanism is applied, the amount of the Community contribution should be adjusted as a result; Whereas this Regulation should enter into force immedi ­ ately to ensure its application to animals slaughtered from 1 January 1997; Article 2 This Regulation shall enter into force on the day follow ­ ing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply to animals slaughtered from 1 January 1997 . (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 296, 21 . 11 . 1996, p. 50 . (') OJ No L 99, 20 . 4. 1996, p. 14 . h) OJ No L 288 , 9 . 11 . 1996, p. 14. No L 329/44 | EN Official Journal of the European Communities 19 . 12. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1996 . For the Commission Franz FISCHLER Member of the Commission